The offense is manufacturing intoxicating liquor; the punishment confinement in the penitentiary for one year.
The term of court at which appellant was tried terminated by adjournment on April 7th, 1928. Appellant attempted to enter into an appeal bond on March 23rd, 1928, and appears to have been enlarged on such bond although the record fails to disclose that he signed it as principal. The term of court not having adjourned it was necessary under Article 816 Cow. C. P. for appellant to enter into a recognizance before he was entitled to be enlarged. In the absence of such recognizance this court is without jurisdiction to entertain the appeal. Butler v. State, 300 S.W. 937.
The appeal is dismissed.
Dismissed.